Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES HASSELBECK on 12/18/2020.
The application has been amended as follows: 
----
Claim(s) 4, 9, 10, 11, and 15, is/are hereby cancelled.  

Please replace and amend claim 5 as the following: 
5. (Currently Amended) The treatment device according to claim 25, wherein the at least one counter functional surface (44) and the inner functional surface (106) of the plurality of housing-side bayonet sections (104) interacting therewith each comprise at least one latch element (46, 110) as a latching projection.
Please replace and amend claim 8 as the following: 
8. (Currently Amended) The treatment device according to claim 25, wherein an axial extension of the at least one insert gap (50) is at most 3 mm.
Please replace and amend claim 12 as the following: 
12. (Currently Amended) The treatment device according to claim 25, wherein the at least one head connecting part (32) and/or the housing connecting part (100) comprise(s) sheet metal.

20. (Currently Amended) The treatment element according to claim 24, wherein the at least one head connecting part (32) comprises sheet metal.
Please replace and amend claim 21 as the following: 
21. (Currently Amended) The treatment element (14) according to claim 24, wherein the material thickness of the housing connecting part (100) is at most 3 mm.
Please replace and amend claim 24 as the following: 
24. (Currently Amended) A treatment element (14) of a treatment device for treating and/or filtering fluids, comprising:
a filter bellows (66) of a filter medium;
a housing (56) comprising;
a housing pot (58) having a peripheral outer wall surrounding a connecting axis of the treatment element, the housing pot (58) is open end at a first axial end of the housing pot;
wherein the filter bellows (66) is arranged in an interior of the housing pot (58);
a housing cover (60) permanently fixed onto the housing pot (58) at the open end of the housing pot, the housing cover (60) retaining the filter bellows (66) within the interior of the housing pot (58);
at least one inlet (88) for the fluid to be treated; and
at least one outlet (82) for the treated fluid;
wherein the treatment element (14) is configured to connect to a connecting head (12) of the treatment device (10) by means of a releasable bayonet-type connecting device (34) through the execution of a rotational/plug-in movement about the connecting axis (20) of the treatment device (10);

wherein the at least one inlet (88) can be connected to at least one feed (16) of the connecting head (12) for the fluid to be treated and/or the at least one outlet (82) can be connected to at least one discharge (18) of the connecting head (12) for the treated fluid;
wherein the housing connecting part (100) is arranged axially between an axial outer surface of the housing cover (60) and the first axial end of the housing pot (58), the housing connecting part having:
a radial outer portion of the housing connecting part (100) forming a housing mount section (102) that rests against the axial outer surface of the housing cover (60), the housing mounting section arranged in the interior of the peripheral outer wall of the housing pot (58);
a radial inner portion of the housing connecting part (100) forming a plurality of housing-side bayonet sections (104) which project radially inwardly from the housing mount section (102), the housing-side bayonet sections (104) are spaced apart circumferentially about the connecting axis (20);
wherein each of the plurality of housing-side bayonet sections (104), in a circumferential direction, rise axially outwardly away from the housing cover (60) towards a latching projection formed at a circumferential end of the plurality of housing- side bayonet sections (104); and
each of the plurality of housing-side bayonet sections (104) having, on axially opposite sides, an inner functional surface (106) and an outer functional surface (108), the functional surfaces extending helically about the connecting axis (20), the plurality of housing-side bayonet sections (104) spaced circumferentially apart from each other; and

Please replace and amend claim 25 as the following: 
25. (Currently Amended) A treatment device (10) for filtering fluids comprising:
a treatment element (14) comprising:
a filter bellows (66) of a filter medium;
a housing (56) comprising:
a housing pot (58) having a peripheral outer wall surrounding a connecting axis of the treatment element, the housing pot (58) is open end at a first axial end of the housing pot;
wherein the filter bellows (66) is arranged in an interior of the housing pot (58);
a housing cover (60) permanently fixed onto the housing pot (58) at the open end of the housing pot, the housing cover (60) retaining the filter bellows (66) within the interior of the housing pot (58);
at least one inlet (88) for the fluid to be treated; and
at least one outlet (82) for the treated fluid;
a releasable bayonet-type connecting device (34) having a housing connecting part (100) arranged at the open end of the housing pot (58), the connecting device configured to interact with at least one head connecting part (32) of a connecting head (12) for the purpose of connecting the connecting device (34);
wherein the treatment element (14) is connected to the connecting head (12) of the treatment device (10) by means of the releasable bayonet-type connecting device (34) through the execution of a rotational/plug-in movement about the connecting axis (20) of the treatment device (10);

at least one feed (16) for the fluid to be treated, said feed being connectable to the at least one inlet (88), and/or at least one discharge (18) for the treated fluid, said discharge being connectable to the at least one outlet (82);
wherein the connecting head (12) and the treatment element (14) are connected to each other by means of the releasable bayonet-type connecting device (34) through the execution of a rotational/plug-in movement about the connecting axis (20) of the treatment device (10); and
wherein at least one head second connecting part (32) has at least one counter functional surface (44) that engages one of the functional surfaces (106) of the connecting part (100) from behind;
wherein the material thickness of the housing connecting part (100) is constant at least in the region of the at least one functional surface (106, 108).
wherein the housing connecting part (100) is arranged axially between an axial outer surface of the housing cover (60) and the first axial end of the housing pot (58), the housing connecting part having:
a radial outer portion of the housing connecting part (100) forming a housing mount section (102) that rests against the axial outer surface of the housing cover (60), the housing mounting section arranged in the interior of the peripheral outer wall of the housing pot (58);
a radial inner portion of the housing connecting part (100) forming a plurality of housing-side bayonet sections (104) which project radially inwardly from the housing mount section (102), the housing-side bayonet sections (104) are spaced apart circumferentially about the connecting axis (20);

each of the plurality of housing-side bayonet sections (104) having, on axially opposite sides, an inner functional surface (106) and an outer functional surface (108), the inner or outer functional surfaces extending helically about the connecting axis (20), the plurality of housing-side bayonet sections (104) spaced circumferentially apart from each other; and
a sealing ring (96) arranged on the housing cover (60) and spaced radially inwardly away from the housing connecting part (100), for sealing a fluid-carrying region of the treatment device to an outside environment.
----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 11/9/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777